DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s preliminary amendment filed on September 1, 2020 has been entered and made of record.
Claim Interpretation
Claims 1-2, 4-9 and 21 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 10-17 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “memory storing instructions” and “processor” provide sufficient structure to perform all claimed limitations.
Claims 18-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is directed to an article of manufacturer claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-2 and 4-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 10,740,660 (referred as ‘660 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-2 and 4-21 is fully defined by the ‘660 patent.  For example, as to the instant claim 1, claim 1 of the ‘660 patent discloses a method comprising (see line 1): receiving, at a network system from an application installed on a device of a user, a query image (see lines 2-3 & “user interface of the remote device” in lines 6-9); performing, by a hardware processor of the network system, image processing to identify a pattern associated with an item depicted in the query image (see lines 4-9); comparing, by the network system, the pattern associated with the item depicted in the query image with a pattern associated with an image of each of a plurality of available items (see lines 6-9); based on the comparing, identifying, by the network system, item recommendations of the available items that closely match the item depicted in the query image (see lines 10-16); and causing presentation of the item recommendations on the device of the user (see lines 10-16).
While claim 1 of the ‘660 patent includes additional limitations (i.e., recitations in lies 17-26) that are not set forth in the instant claim 1, the use of transitional term "comprising/comprises" in the instant claim 1 fails to preclude the possibility of additional elements.  Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘660 patent.
Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 1 and anticipation is “the ultimate or epitome of obviousness.”
Regarding instant claim 2, see claim 5 of the ‘660 patent.
Regarding instant claim 4, see claim 7 of the ‘660 patent.
Regarding instant claim 5, see claim 3 of the ‘660 patent (“identifying at least one color” is inherently included in order to obtain dominant colors which are used for comparison).
Regarding instant claim 6, see claim 10 of the ‘660 patent.
Regarding instant claim 7, claim 1 of the ‘660 patent discloses wherein the causing presentation comprises causing the item recommendations to be presented at a bottom of a screen on the device of the user (see lines 10-26: displaying item on a user interface inherently including a bottom of the screen).
Regarding instant claim 8, claim 1 of the ‘660 patent discloses receiving a selection of a recommendation from the item recommendations (see lines 17-19); and in response to receiving the selection of the recommendation, causing display of item details and an image of the selected recommendation on the user interface of the device of the user (see lines 20-26).
Regarding instant claim 9, claim 1 of the ‘660 patent discloses determining a set of refined recommendations (see lines 10-16: similarity between attributes; line 20-23: updated recommendations); and causing display of the set of refined recommendations on the user interface displaying the item details and the image of the selected recommendation (see lines 24-26).
Regarding instant claim 10, claim 11 of the ‘660 patent discloses a system comprising (see line 1): one or more hardware processors (see line 2); and a memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising (see lines 3-6):
receiving, from an application installed on a device of a user, a query image (see lines 9 and “user interface of the remote device” in lines 14-20); performing image processing to identify a pattern associated with an item depicted in the query image (see lines 8-13); comparing the pattern associated with the item depicted in the query image with a pattern associated with an image of each of a plurality of available items (see 10-13); based on the comparing, identifying item recommendations of the available items that closely match the item depicted in the query image (see lines 14-20); and causing presentation of the item recommendations on the device of the user (see lines 14-20).
While claim 11 of the ‘660 patent includes additional limitations (i.e., recitations in lies 21-29) that are not set forth in the instant claim 10, the use of transitional term "comprising/comprises" in the instant claim 10 fails to preclude the possibility of additional elements.  Therefore, instant claim 10 fails to define an invention that is patentably distinct from claim 11 of the ‘660 patent.
Regarding instant claim 11, see claim 15 of the ‘660 patent.
Regarding instant claim 12, see claim 17 of the ‘660 patent.
Regarding instant claim 13, see claim 10 of the ‘660 patent.  It is noted that claim 10 is a method claim while instant claim 13 is an apparatus claim.  However, it is well known that an apparatus would employ a method to carry out the method steps.
Regarding instant claim 14, see claim 13 of the ‘660 patent (“identifying at least one color” is inherently included in order to obtain dominant colors which are used for comparison).
 Regarding instant claim 15, claim 1 of the ‘660 patent discloses wherein the causing presentation comprises causing the item recommendations to be presented at a bottom of a screen on the device of the user (see lines 14-20: displaying item on a user interface inherently including a bottom of the screen).
Regarding instant claim 16, claim 1 of the ‘660 patent discloses wherein the operations further comprise: receiving a selection of a recommendation from the item recommendations (see lines 21-23); and in response to receiving the selection of the recommendation, causing display of item details and an image of the selected recommendation on the user interface of the device of the user (see lines 24-29).
Regarding instant claim 17, claim 1 of the ‘660 patent discloses wherein the operations further comprise, in response to receiving the selection of the recommendation, determining a set of refined recommendations (see lines 24-26); and causing display of the set of refined recommendations on the user interface displaying the item details and the image of the selected recommendation (see lines 27-29).
Regarding instant claim 18, claim 20 of the ‘660 patent discloses a non-transitory machine-readable medium storing instructions that, when executed by one or more hardware processors of a machine, causes the machine to perform operations comprising (see lines 1-4): 
receiving, from an application installed on a device of a user, a query image (see lines 6-7 and 11-17: user interface); performing image processing to identify a pattern associated with an item depicted in the query image (see lines 6-10); comparing the pattern associated with the item depicted in the query image with a pattern associated with an image of each of a plurality of available items (see lines 8-10); based on the comparing, identifying item recommendations of the available items that closely match the item depicted in the query image (see lines 11-17); and causing presentation of the item recommendations on the device of the user (see lines 11-17).
While claim 20 of the ‘660 patent includes additional limitations (i.e., recitations in lies 17-26) that are not set forth in the instant claim 18, the use of transitional term "comprising/comprises" in the instant claim 18 fails to preclude the possibility of additional elements.  Therefore, instant claim 18 fails to define an invention that is patentably distinct from claim 20 of the ‘660 patent.
Regarding instant claim 19, see claim 15 of the ‘660 patent.
Regarding instant claim 20, see analysis applied to instant claim 15 above.
Regarding instant claim 21, see claim 6 of the ‘660 patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
10/2022

/DUY M DANG/Primary Examiner, Art Unit 2667